DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on June 3, 2022 has been entered and made of record.
Applicant’s amendment and response filed on June 3, 2022 overcome the rejection of claim 19 under 35 U.S.C. 101 and thus such rejection has been withdrawn herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (U.S. Pat. App. Pub. No. 2018/0308217 Al, referred as Kurita hereinafter).
Regarding claim 1 as a representative claim, Kurita teaches an image processing device (see figure 8; image processing devices depicted at 11 in figure 1, 12 in figure 14, 13 in figure 22, and 14 in figure 24; and the image processing device includes a computer (para. [0172]) which corresponds to the so-called “circuitry”) comprising: a polarization model detection circuitry configured to detect a polarization model indicative of polarization properties of a target object, based on a polarized image of the target object having one or more polarization directions and a polarization parameter acquired by a polarization parameter acquisition circuitry (see figure 8 which corresponds to the so-called  ‘polarization model”; the object OB in figure 8 corresponds to the so-called “target object”); the luminance, polarization direction and angle, and x-y directions in the captured/polarized image as described in paragraphs. [0064 - 0068] correspond to the so-called “polarization properties”; the information acquisition unit 61 as described in para. [0069] corresponds to the so-called “polarization parameter acquisition circuitry”).
Regarding claim 14, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Kurita further teaches a saturation detection circuitry configured to  detect whether the polarized image is saturated, wherein the polarization model detection circuitry detects the polarization model based on the polarized image detected by the saturation detection circuitry as being unsaturated and a polarization parameter acquired by the polarization parameter acquisition circuitry (see saturated pixel described paragraphs [0119] & [0125]).
Regarding claim 15, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Kurita further teaches, wherein the polarization model detection circuitry is configured to change operation for polarization model detection according to a number of polarization directions of the polarized image and the polarization parameter acquired by the polarization parameter acquisition circuitry (see para. [0064]: rotating the polarizing plate PL corresponds to the so-called “change operation”).
Regarding claim 16, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Kurita further teaches the polarization parameter acquisition circuitry or a polarized image acquisition circuitry configured to acquire a polarized image of the target object (see figure 8 and para. [0064]: camera).
Regarding claim 17, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Kurita further teaches a reflection removal circuitry configured to remove reflection components from an image of the target object based on a polarized image of the target object and the polarization model detected by the polarization model detection circuitry (see paragraphs [0065] & [0069]: diffuse reflection).
Regarding claim 18, it is noted that this claim is a method claim reciting similar claim limitations called for in the counterpart claim 1.  Therefore, claim 18 is also rejected for the same reasons as applied to claim 1 above.
Regarding claim 19, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Kurita further teaches medium, instructions and a computer (see para. [0172]).
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “wherein, based on a number of polarization directions of the polarized image, the polarization parameter acquisition circuitry includes one or more combinations of a non-polarized image acquisition circuitry, an information storage circuitry, and a phase storage circuitry, the non-polarized image acquisition circuitry acquires a non-polarized image of the target object, the information storage circuitry stores property information and a zenith angle of a normal line regarding the target object, the phase storage circuitry stores storing an azimuth angle of the normal line of the target object”.
Claims 3-13 depend on claim 2 and therefore these claims are also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
8/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667